Citation Nr: 0019579	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  94-32 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin disorder of the hands and feet.  

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) from March 1, 1995 
to December 4, 1996, and to a rating in excess of 50 percent 
on and after December 5, 1996.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In February 1993, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for jungle rot and also denied service connection 
for a skin condition and for residuals of a shrapnel wound to 
the left hand.  The veteran perfected appeals with all the 
issues decided by the RO in February 1993.  At a May 1994 RO 
hearing, it was determined that the veteran's claim regarding 
his hands and feet was the same claim as the jungle rot 
claim.  The issues were merged.  In June 1994, service 
connection was granted for residuals of a shrapnel wound to 
the left hand.  

In October 1995, the RO granted service connection for PTSD 
and evaluated the disability as 30 percent disabling from 
March 1, 1995.  The veteran appealed the initial disability 
evaluation assigned and also the effective date for the grant 
of service connection.  In March 1997 the RO granted an 
increased rating of 50 percent.  The appellant is generally 
presumed to be seeking the maximum benefit available by law, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35 (1993).  The veteran has not expressed 
satisfaction with the rating assigned.  The issue remains on 
appeal.  

In May 1997 the Board denied an effective date, prior to 
March 1, 1995, for the grant of service connection for PTSD.  
The issue is no longer in appellate status.  

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a skin disorder of the hands and feet is 
addressed in the remand portion of this decision.  

Based on the findings of the most recent VA examination and 
the representative's January 2000 statement, the Board finds 
issue of entitlement to service connection for depression has 
been raised.  This issue has been neither procedurally 
prepared nor certified for appellate review and is referred 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995). 


FINDINGS OF FACT

1.  PTSD was productive of no more than definite impairment 
in the ability to establish and maintain effective and 
wholesome relationships with people from March 1, 1995 to 
December 4, 1996.  

2.  PTSD has been productive of no more than considerable 
impairment in the ability to establish and maintain effective 
and wholesome relationships with people since December 5, 
1996.  

3.  PTSD has not rendered the veteran's disability picture 
unusual or exceptional in nature, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD from March 1, 1995 to December 4, 1996, and for a 
rating in excess of 50 percent on and after December 5, 1996, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  
38 C.F.R. §§ 3.561, 4.1, 4.2, 4.7, 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the claims file reveals the veteran was diagnosed 
with and treated for mental disorders beginning in August 
1964.  Diagnoses included depressive reaction associated with 
some paranoid ideation and depression.  The first diagnosis 
of PTSD was in 1995.  

The transcript of a May 1994 local RO hearing did not pertain 
to the veteran's PTSD claim.  

A VA PTSD examination was conducted in August 1995.  The 
veteran was not receiving psychiatric care at the time of the 
examination.  He reported occasional bad dreams.  He enjoyed 
being with people and did not have problems getting along 
with people in a work situation.  He had decreased interest 
in music since his return from the war.  He had some 
emotional distance from his few remaining family members but 
stated in general that he got along well with people.  He 
reported several hyperarousal symptoms including frequently 
awaking at night.  He also reported some problems with anger, 
irritability, and a short temper.  The veteran had clear 
difficulty with memory and concentration to such a degree as 
to indicate the presence of early states of dementia.  He was 
described as rather socially isolated.  He retired in the mid 
1980s.  

Mental status examination revealed a mood that was mildly 
depressed.  Thoughts were clear and goal oriented.  There was 
no evidence of delusions or hallucinations.  There were 
obvious deficits in immediate and short term memory.  

The diagnoses were dementia which was the more severe 
disabling psychiatric condition and also PTSD.  With regard 
to PTSD, the examiner noted the veteran functioned fairly 
well in his occupational environment and in his marriage.  It 
did appear to the examiner that the veteran was now more 
socially isolated than he was in the past.  The veteran did 
have painful intrusive memories and also hyperarousal 
symptoms.  

A VA PTSD examination was conducted in February 1997.  The 
examiner did not have access to the veteran's claims file.  
The veteran reported he continued to experience intrusive 
memories of combat and also occasional nightmares.  He 
avoided thoughts, feelings and memories of the war.  He had 
become progressively more socially avoidant and was 
uncomfortable around crowds.  He frequently awakened during 
the night.  He had difficulty with anger, irritability and a 
short temper at home.  He had difficulty with memory and 
concentration.  He also had difficulty with hypervigilance 
and excess startle reaction.  He had retired from work five 
years prior to the examination due to a seizure disorder.  He 
reported he functioned well in the work place throughout his 
career.  He had no outside social activity.  

Mental status examination revealed mood was neutral.  
Thoughts were clear and goal oriented.  There was no evidence 
of delusions or hallucinations.  Memory was impaired.  The 
diagnosis was PTSD.  The examiner opined the veteran's 
cognitive abilities appeared to be declining but did not rise 
to the level of dementia.  

The most recent VA PTSD examination was conducted in 
September 1997.  The veteran's claims file was reviewed for 
the examination.  The veteran complained of once a month 
depression which lasted a few days.  He also complained of 
insomnia, lack of energy, decreased interest in sex, appetite 
problems and somatic complaints.  He had difficulty falling 
asleep.  He did not have any dreams or nightmares about his 
war experiences and the memories were not distressing to him.  

The examiner noted the veteran did not file a claim for PTSD 
until July 1995.  Prior to that time, the veteran claimed to 
have depression and a nervous condition but there was no 
mention in the records of any connection to his wartime 
experiences until 1995.  The symptoms he complained of in the 
past were similar to the symptoms he was reporting at the 
time of the examination.  At the time of the examination, the 
veteran was having difficulties with epilepsy.  He was also 
having problems with memory and confusion.  He did not have 
any friends that he got together with and he did not engage 
in any regular social activities except with his wife.  

Mental status examination revealed speech was clear but the 
veteran had difficulty expressing himself.  Affect was flat 
and overall mood seemed to be depressed.  Orientation was 
appropriate and thinking was logical but slow and vague.  The 
veteran denied suicidal or homicidal ideation.  Relationships 
with others was fair but he had a low frequency of contact.  
The Axis I diagnoses were recurrent moderate major depressive 
disorder and dementia not otherwise specified.  

The examiner reported the veteran's symptomatology history 
was important to look at and found it very significant that 
the veteran did not relate any of his social or emotional 
problems to his war experience until recently.  The examiner 
noted that although the veteran had many opportunities to do 
so in the past, he always related his problems to events that 
were occurring at that time.  The examiner further noted the 
veteran reported symptomatology such as nightmares, anger, 
hypervigilance and exaggerated startle response at the time 
of the February 1997 examination but did not endorse those 
symptoms at the time of the current examination.  It was the 
examiner's opinion that depression was the much more likely 
problem the veteran had rather than PTSD.  The symptoms of 
depression were noted to be more prevalent and more 
significant.  The veteran manifested feelings of sadness, 
insomnia, appetite disturbance, diminished pleasure in normal 
activities, low energy level, loss of sexual interest and 
concentration problems, all of which, the examiner noted were 
related to the veteran's depression.  The veteran also was 
exhibiting signs of dementia including poor memory.  The 
examiner opined the symptoms due to depression were mild and 
primarily impaired the veteran's social relationship and 
mood.  His problems due to epilepsy and dementia were more 
significant and impaired the marital relationship, 
occupational achievement, judgment, cognitive skills, 
activity level and ability to complete tasks of daily living 
such as driving.  

Criteria

Disability evaluations are determined by the VA Schedule for 
Rating Disabilities that is found in 38 C.F.R. § Part 4 
(1999) and are designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.  Id. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1999).  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Thus, the veteran's psychiatric disorder must be evaluated 
under both the old and the new rating criteria to determine 
which version is more favorable to the veteran.  Under the 
new regulations, if the diagnosis of a mental disorder does 
not conform to DSM-IV or is not supported by the findings on 
the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  
38 C.F.R. § 4.125.

Under the rating criteria in effect prior to November 7, 
1996, a 50 percent evaluation is warranted when the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 70 percent disability evaluation requires that the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

A 100 percent rating for PTSD is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or there is a 
demonstrable inability to obtain or retain employment.  38 
C.F.R. § 4.132.  

It should be noted that the criteria set forth in 38 C.F.R. § 
4.132, DC 9411, for a 100 percent evaluation are each 
independent bases for granting a 100 percent evaluation.  See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Under the rating criteria for evaluation of mental disorders 
currently in effect, for a 50 percent disability evaluation 
the mental disorder must produce occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

For a 70 percent disability evaluation, the mental disorder 
must produce occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Diagnostic Code 9411, as amended effective 
November 7, 1996.

Terms, such as "slight", "moderate" and "severe", are not 
defined in VA regulations.  Rather than applying an 
inflexible formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.  Terminology such as "moderate" 
and "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Entitlement to an initial rating in 
excess of 30 percent for PTSD from March 
1, 1995 to December 4, 1996.  

The Board finds an initial rating in excess of 30 percent 
from March 1, 1995 to December 4, 1996 is not warranted upon 
application of either the old or current rating criteria for 
evaluation of mental disorders.  

Prior to December 5, 1996 there was no evidence of record 
demonstrating that the veteran's ability to establish or 
maintain effective or favorable relationships was 
considerably impaired or worse.  At the time of the August 
1995 VA examination, the veteran reported that he had some 
emotional distance from some members of his family but in 
general, he got along well with others.  It was also noted at 
that time that he was somewhat more socially isolated than he 
had been in the past.  The Board finds this social isolation 
does not rise to the level of considerable impairment or 
greater, especially when considering that with the exception 
of his family, the veteran got along well with others.  There 
was no evidence of virtual isolation in the community.  The 
difficulty with memory and concentration was attributed to 
early dementia.  The veteran was retired at the time of the 
August 1995 VA examination, however, prior to that time it 
was noted he did not have any problems in his occupational 
environment.  Thus there is no evidence demonstrating the 
veteran had considerable or greater than considerable 
industrial impairment prior to December 5, 1996.  A rating in 
excess of 30 percent prior to December 5, 1996 is not 
warranted when PTSD is evaluated under the old rating 
criteria for evaluation of mental disorders.  

There is no evidence of record of the presence of any of the 
current or amended requisite criteria which would warrant an 
evaluation in excess of 30 percent prior to December 5, 1996.  
As noted above, there is no evidence of occupational 
impairment which has been attributed to PTSD.  The veteran 
was retired as of the time of the August 1995 VA examination, 
but it was noted that prior to that time, he did not have 
problems getting along with people at work.  There was no 
evidence of record demonstrating occupational and social 
impairment as a result of flattened affect, circumstantial, 
circumlocutory or stereotyped speech.  There was no evidence 
of panic attacks.  While impairment of memory was noted, this 
was attributed to early dementia.  While he was found to be 
depressed in August 1995, such depression was not found to be 
productive of occupational or social impairment.  There is no 
evidence the veteran had difficulty establishing or 
maintaining effective work and social relationships.  The 
veteran reported that he generally got along well with other 
people.  

There is no evidence of record demonstrating the presence, 
prior to December 5, 1996, of suicidal ideation, obsessive 
rituals, non-productive speech, panic attacks, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene or difficulty in adapting to stressful 
circumstances which has been attributed to PTSD.  There is no 
evidence of record demonstrating the presence of gross 
impairment of thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
a persistent danger to self or others, disorientation as to 
time or place or memory loss for names of close relatives, 
the veteran's own occupation or his own name.  The Board 
notes the veteran has memory problems but these have been 
attributed to early dementia.  There is no evidence of record 
which demonstrates the presence of any of the current or 
amended criteria which would allow for the grant of a rating 
in excess of 30 percent for PTSD prior to December 5, 1996.  

Entitlement to a rating in excess of 50 
percent for PTSD on and after December 5, 
1996.  

The Board finds a rating in excess of 50 percent on or after 
December 5, 1996 is not warranted upon application of the 
rating criteria for PTSD in effect prior to November 7, 1996.  
At the time of the most recent VA examination conducted in 
September 1997, it was noted the veteran had impaired social 
relationships but this was attributed to depression.  The 
veteran had reported that he did not have difficulties with 
people while he was working.  The Board finds some impairment 
in the veteran's ability to establish and maintain effective 
or favorable relationships, but this impairment does not rise 
to a severe level and the impairment has been attributed to 
nonservice-connected depression.  While the evidence 
demonstrates the veteran was unemployed, it was noted that 
his main problem with employment was a nonservice-connected 
seizure disorder.  Additionally, it was noted the veteran was 
retired at the time of the most recent VA examination.  

There is no evidence showing virtual isolation in the 
community as a result of PTSD.  The veteran was living with 
his spouse at the time of the most recent VA examination.  He 
did not report any disturbed thoughts due to fantasy, 
confusion or panic or explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  As 
reported above, the veteran's impaired social relationships 
were attributed to depression, not PTSD.  

The Board finds the veteran does not meet the requisite 
current or amended criteria for an evaluation in excess of 50 
percent.  There is no evidence of suicidal ideation.  The 
veteran's speech was not found to have been illogical, 
obscure or irrelevant.  He did not have near continuous 
depression or panic.  He reported at the time of the most 
recent VA examination that he experienced depression 
approximately once per month, with the depression lasting a 
few days.  The Board notes depression was diagnosed at the 
time of the last VA examination.  Service connection is not 
in effect for the disorder.  

There was no evidence of record demonstrating the veteran had 
difficulty adapting to stressful circumstances.  There is no 
evidence of record showing he was affected by obsessive 
rituals.  While the veteran had some impairment in his social 
relationships, this impairment was attributed to the 
nonservice-connected depression.  

There was no evidence of gross impairment in the thought 
processes or communication.  He did not exhibit grossly 
inappropriate behavior.  He was not found to be a persistent 
danger to himself or others.  He was able to perform the 
activities of daily living by himself and was able to 
maintain at least a minimal level of personal hygiene.  There 
is no evidence showing disorientation as to time or place.  
No memory loss for names of close relatives, occupation or 
name is shown.  Memory lapse has been noted but this was 
attributed to his nonservice-connected dementia.  

The Board notes the veteran's representative has requested 
the case be remanded by the Board due to the fact the most 
recent VA examination was conducted by a psychologist rather 
than a psychiatrist.  The Board finds such argument to be 
without merit.  The Board finds the psychologist provided a 
thoroughly informative and enlightening mental examination of 
the veteran with numerous references to prior evidence of 
record sufficient to rate the veteran's mental disorder.  

The veteran's representative complained that the September 
1997 VA examination resulted in a different diagnosis from a 
VA examination conducted in February 1997.  A close review of 
both examination reports reveals that the examiner who 
conducted the February 1997 VA examination did not have 
access to the veteran's claims file and thus based his 
diagnosis on the veteran's self reported history.  The 
examiner who conducted the September 1997 VA examination 
based his opinion on a review of all the evidence of record 
and also supported his opinion with specific examples from 
the claims file as to why he opined the veteran did not have 
PTSD.  The Board places greater probative weight on the 
findings of the examiner who conducted the September 1997 VA 
examination as he had access to the veteran's claims file.  

The United States Court of Appeals for Veterans Claims ("the 
Court")" has held that a fully informed decision, based on 
objective documentation and review of all relevant records is 
more probative than an examination based on related history 
or memory.  See Rollings v. Brown, 8 Vet. App. 8 (1995); 
Owens v. Brown, 7 Vet. App. 429 (1995).  In short, the Board 
finds that the more probative opinions are those offered by 
the VA examiner who had access to a complete and accurate 
history of the veteran's in-service and post-service 
symptomatology, and who clearly addressed all potential 
diagnoses and gave a rationale for his conclusions.  Although 
the veteran's representative raised the question of the 
adequacy of the VA examination conducted in September 1997, 
the Board finds that the examination was not only adequate 
but of high probative value.  The Board notes psychiatrists 
are not inherently more persuasive than other competent 
mental health professionals, including psychologists.  
Williams v. Brown, 4 Vet. App. 270, 273 (1993).  The Board 
finds a remand to obtain an examination of the veteran by a 
psychiatrist is not required.  

The veteran's representative has also alleged that the 
veteran's mental disorder was not evaluated under the old and 
current rating criteria for evaluation of mental disorders.  
Review of the claims file reveals the veteran has been 
provided both the old and current rating criteria for 
evaluation of mental disorders which have been considered by 
the RO.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
did not provide the veteran the criteria for assignment of an 
extraschedular evaluation, and did not actually discuss its 
provisions in light of his claim.

The statements of the veteran appear to insinuate that his 
disability picture with respect to PTSD is unusual, and by 
implication should merit consideration of application of 
38 C.F.R. § 3.321(b)(1).  In this regard the Board notes that 
the veteran had full opportunity to present his increased 
rating claim and submit evidence in this regard before the 
RO.  He would not be prejudiced by the Board's consideration 
of this issue or its determination that the evidence does not 
warrant referral of his case for extraschedular evaluation.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, PTSD 
has not required frequent inpatient care and has not markedly 
interfered with employment.  The current schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of his PTSD.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.

Since the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(a).  No question has been 
presented as to which of two evaluations would more properly 
classify the severity of PTSD.  38 C.F.R. § 4.7.

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's PTSD, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In initial rating cases, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 9.  
In the case at hand, since the Board has denied the appeal, 
there exists no basis for a staged rating.  


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD from March 1, 1995 to December 4, 1996, and a rating in 
excess of 50 percent on and after December 5, 1996, is 
denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a review of the record, the Board finds that a 
remand of the issue of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a skin disorder of the hands and feet is 
required to satisfy a pre-duty-to-assist requirement imposed 
by Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Items 
generated by VA are held to be in "constructive possession" 
and must be obtained and reviewed to determine their possible 
effect on the outcome of a claim.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The veteran has reported on several different submissions 
that he had received treatment for his skin disorder of the 
hands and feet at VA facilities.  On a statement in support 
of claim dated in October 1982, he reported he had received 
treatment for his skin disorder at the VA Medical Center 
(VAMC) located in Bay Pines, Florida.  He also reported he 
received treatment at the VA hospital located in 
Fayetteville, Arkansas.  On VA Form 21-526, received in 
October 1982, he reported he was treated at the VAMC located 
in Bay Pines, Florida in October 1982 and had been treated at 
the VA hospital in Fayetteville in September 1982.  On VA 
Form 21-526, received in October 1982, he reported he had 
received treatment for jungle rot at the VA hospital located 
in St. Petersburg, Florida in the 1980's.  At the time of a 
May 1994 local RO hearing, he testified he had been treated 
for a skin disorder at a VA hospital in Clearwater or St. 
Petersburg, Florida in 1988 or 1989. 

Review of the claims file reveals that VA records from the 
VAMC in Fayetteville for 1978-1997 have already been 
obtained.  No treatment records from VA facilities located in 
Florida have been secured.  The Board finds an attempt must 
be made to secure all the records the veteran has referenced.  

Accordingly, in light of the above and to ensure the veteran 
full due process, the case is REMANDED to the RO for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have may have additional records 
referable to his skin disorder of the 
hands and feet.  After obtaining any 
necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  

The attention of the RO is specifically 
directed to any outstanding treatment 
records available from VA facilities in 
Bay Pines, Clearwater, or St. Petersburg, 
Florida.  

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed, 
and if not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should undertake 
any necessary adjudication in light of 
any additional evidence obtained pursuant 
to this remand.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 



